Annabelle Clinton Imber, Justice, dissenting. The majority improperly considers a case that is moot. In doing so, this court endorses the bootstrapping of an otherwise unappealable case onto a case properly before us. Therefore, I must respectfully dissent. The order in this case reflects the existence of an order in a separate case that provides the same remedy from which Mr. Abramson now appeals. Thus, the majority decision in this case will have no practical legal effect. It is well established that the appellate courts of this state will not review moot issues. Delancy v. State, 356 Ark. 259, 151 S.W.3d 301 (2004); Cotten v. Fooks, 346 Ark. 130, 55 S.W.3d 290 (2001). To do so would be to render advisory opinions, which we will not do. Id. Generally, a case becomes moot when any judgment rendered would have no practical legal effect upon a then-existing legal controversy. Id. Jay Abramson appeals from a December 30, 2002, order requiring him to pay attorney’s fees and costs, plus interest, to Michelle Eldridge. That order identified case numbers E-2001-89 and E-2001-118. Mr. Abramson filed a timely Notice of Appeal for case number E-2001-89, and that case is properly before this court. The record for case number E-2001-89 includes another order entered by the Circuit Court on April 11, 2003, which attempts to consolidate case E-2001-118 with case E-2001-89 for purposes of appeal. The order provides that the notice of appeal filed for case E-2001-89 shall also apply to E-2001-118. We may infer from Mr. Abramson’s attempt to consolidate the two cases for purposes of appeal that no notice of appeal was filed in case E-2001-118. A circuit court may not use consolidation to revive an otherwise untimely appeal. It follows that the order to consolidate for purposes of appeal must fail.1  The order of December 30, 2002, from which Mr. Abram-son now appeals grants a single remedy for both cases, E-2001-89 and E-2001-118. Because Mr. Abramson failed to timely appeal the order in case E-2001-118, the remedy provided in the circuit court’s order addressing the two cases will remain regardless of the outcome of the case that is properly before this court, E-2001-89. Thus, the majority opinion will have no practical legal effect and this appeal is moot. Brown, J., joins.   On May 22,2003, this court issued a Per Curiam order in this case holding that Mr. Abramson had timely filed an appeal of the order to pay Ms. Eldridge’s attorney’s fees and costs. Abramson v. Eldridge, 353 Ark. 354, 107 S.W.3d 171 (2003). The Per Curiam referred only to E-2001-89. Id. We did not, however, address E-2001-118 or the attempted consolidation of the cases for purposes of appeal. See Id.